Citation Nr: 0208136	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  99-12 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability 
other than lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to 
September 1945.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision of the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The Board notes that the veteran requested a hearing in April 
1999.  He withdrew that request by correspondence received in 
July 1999.

In a November 2000 decision, the Board granted service 
connection for lumbosacral strain as secondary to service-
connected pes planus.  At that time, the veteran's service 
connection claim for a low back disability, other than 
lumbosacral strain, was remanded to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.


FINDINGS OF FACT

1. The veteran has been notified of the evidence needed to 
substantiate his claim, and all evidence necessary for an 
equitable disposition of this appeal has been obtained.

2. The veteran is currently service-connected for pes planus 
and lumbosacral strain as secondary to pes planus.

3. The veteran is not shown to have a low back disability, 
other than lumbosacral strain, that is related to active 
service or a service-connected injury or disease.  





CONCLUSION OF LAW

A low back disability, other than lumbosacral strain, was not 
incurred in or aggravated by active service, and is not 
otherwise related to a service-connected injury or disorder.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2001).  
38 C.F.R. §§  3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
veteran was notified of this regulatory change in a February 
2002 letter.  As set forth below, the RO's actions throughout 
the course of this appeal have satisfied the requirements 
under the VCAA.

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a March 1999 letter and decision of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in an April 1999 statement 
of the case and supplemental statements of the case in 
September 1999 and January 2002, the RO notified the veteran 
of regulations pertinent to service connection claims, 
informed him of the reasons for which it had denied his 
claim, and provided him additional opportunities to present 
evidence and argument in support of his claim.  The Board 
finds that the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his service connection claim.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have private 
medical reports.  In addition, the veteran was provided a VA 
examination for spinal disorders in August 2001.  In this 
regard, all known and available service, private, and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  

In short, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  That an injury occurred in service alone is not 
enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. §  3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2001).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  Moreover, when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service-connected disability, it too shall be 
service connected.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, then evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54. 

An August 1946 letter from Bernard Sage, M.D., stated that 
the veteran exhibited tenderness in the upper portions of 
both lumbosacral muscle groups.  The veteran diagnosed the 
veteran with lumbosacral strain related to pes planus.  No 
additional low back disorders were noted. 

A July 1953 examination report from A. Kokenakis, M.D., is of 
record.  Dr. Kokenakis' examination of the veteran's back was 
"entirely negative" for clinical findings.  He observed the 
movements of the veteran's spine to be free and painless, and 
the rhythm was "normal."  In addition, the recumbent signs 
were negative and reflexes were normal.  Dr. Kokenakis stated 
that the veteran had marked pes valgo-planus deformities 
bilaterally and that his low back pain was mechanical in 
origin as a result of his pronated feet.  No additional back 
disorders were noted.  

In an October 1998 letter, the veteran stated that he injured 
his back during service.  He submitted copies of his service 
medical records, which included his separation examination.  
The separation report included a history that the veteran 
sprained his back in July 1943 and there was a finding of 
"none" under musculoskeletal defects.  The veteran stated 
in his letter, "at the hospital I was interviewed, and the 
next thing I remembered was waking up, back in my unit laying 
on a cot in a body cast from the neck to my crotch.  There 
was no one at my unit who could tell me why or what happened 
to me.  There was no explanation given to me from anyone 
about my condition."  The veteran asserted that this 
information was missing from his official military records.  
The Board notes that the service medical records were in the 
file at the time of the RO decisions in 1946 and included the 
report of his separation examination.  As such, the RO 
considered the veteran's July 1943 back strain when it made 
its September 1946 decision, along with the earlier February 
1946 decision that denied service connection for a 
lumbosacral strain on a direct basis.

During a January 1999 VA examination for foot disorders, X-
rays of the veteran's spine showed advanced degenerative disc 
disease with scoliosis and osteopenia.  

In a May 1999 letter, Merle F. Supernaw, D.C., stated that 
the veteran had been under his care intermittently for 36 
years and had a long history of spinal complaints, mostly to 
his lower back.  He asserted that the veteran occasionally 
had acute exacerbation of a lumbosacral spine syndrome.  Dr. 
Supernaw diagnosed the veteran with chronic degenerative disc 
disease, related to trauma and physical stress from "several 
years ago." 

Medical reports dated in January 1998 and May 1999 from Jerry 
D. McClane, M.D., are included in the claims file.  The 
reports indicated that the veteran suffered from low back 
pain that began approximately 50 years ago.  Dr. McClane also 
noted that the veteran's back had an "old fracture."  

The veteran was afforded a VA examination for spinal 
disorders in August 2001. The Board's November 2000 decision, 
as well as the veteran's claims file, were reviewed in 
conjunction with the examination.  An X-ray of the veteran's 
lumbosacral spine was taken during the examination and 
revealed degenerative disc disease with secondary scoliosis 
and osteopenia.  Mild scoliosis of the dorsal area was also 
found, secondary to degenerative changes.  The examiner 
diagnosed the veteran with degenerative disc disease of the 
thoracic and lumbar spine with osteopenia.  The examiner 
opined that the veteran's diagnosed back disorder was 
degenerative in nature.  In addition, while the examiner 
observed the symptomatology of the veteran's service-
connected pes planus, no evidence of lumbosacral strain was 
found.  The examiner maintained that "any additional back 
disorder, including degenerative disc disease, is not likely 
to be related with service-connected lumbosacral strain and 
pes planus."  The examiner also found no evidence of 
aggravation to the veteran's lower back disorder by his 
service-connected disabilities.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim; however, absent 
clinical findings that the veteran suffers from a low back 
disability, other than lumbosacral strain, that is related to 
active service or a service-connected injury or disorder, 
service connection is not warranted. 

The veteran's service medical records contain one reference 
to a back disorder.  At his October 1945 separation 
examination, it was noted that the veteran sprained his back 
in July 1943 and was hospitalized for it.  No musculoskeletal 
defects were found.  Following service, in 1946 and 1953, the 
veteran was diagnosed with lumbosacral strain related to pes 
planus and back pain related to pronated feet.  Neither 
physician diagnosed the veteran with any other back disorder 
that was related to his pes planus.  It was not until January 
1999, nearly 55 years after service, that degenerative disc 
disease was found on an X-ray of the veteran's back.  In May 
1999, the veteran was diagnosed with degenerative disc 
disease related to trauma and physical stress from "several 
years ago."  However, at his August 2001 VA examination, the 
examiner found that the etiology of the veteran's 
degenerative disc disease was degenerative in nature, and was 
"not likely" related to the veteran's service-connected 
lumbosacral strain and pes planus.  The examiner also found 
no evidence of aggravation of the degenerative disc disease 
by the service-connected disabilities.  

The Board recognizes the opinion of Dr. Supernaw indicating 
that the veteran's degenerative disc disease was related to 
"trauma and physical stress from 'several years ago.'"  
However, his opinion is not supported by objective evidence 
or clinical findings.  It cites no objective evidence 
connecting the veteran's back disorder to a specific trauma 
or physical stress or any other event or disorder of service 
origin.  Instead, it summarily links the current back 
disorder to trauma or physical stress without stating a clear 
rationale based on evidence in the record.  The Board does 
not find this evidence to be persuasive to relate his current 
back disorder to service when weighed against the evidence 
against the claim.

The Board is persuaded by the opinion provided by the August 
2001 VA examiner, which concluded that the veteran's 
degenerative disc disease is degenerative in nature and is 
not related to, or has been aggravated by, service or any 
service-connected disabilities.  The examiner provided a 
comprehensive discussion of the veteran's medical history and 
current clinical findings.  The claims folder and November 
2000 Board decision was reviewed, and the examiner evaluated 
the evidence submitted by the veteran.  The examiner's 
opinion was based on a physical examination of the veteran, 
clear rationale, and an evaluation of all the evidence in the 
claims file.  As such, the Board accords more weight to that 
examination report and opinion, which concluded that the 
veteran's current back disorder was not related to his 
service or any service-connected disability.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).

In short, the Board concludes that the medical evidence does 
not show that any current back disorder, other than 
lumbosacral strain is related to active service, or any 
service-connected disability.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection and his appeal is denied.  In denying 
his claim, the Board acknowledges that, under 38 U.S.C.A. § 
5107(b) (West 1991), all doubt is to be resolved in the 
veteran's favor in cases where there is an approximate 
balance of the positive and negative evidence in regard to 
the material issue.  Because the preponderance of the 
evidence is against the veteran's present claim, however, 
that doctrine is not for application in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a low back disability, other than 
lumbosacral strain, is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

